

115 S2722 IS: Environmental Justice Right to Know Act of 2018
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2722IN THE SENATE OF THE UNITED STATESApril 19, 2018Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish environmental justice as a consideration in the regulation of pesticides, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Environmental Justice Right to Know Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Pesticides and Other Chemical Substances Sec. 101. Pesticides. Sec. 102. Inclusion of certain chemicals in Safer Choice program. TITLE II—Health and Safety in the Workplace  Sec. 201. Definitions. Sec. 202. Occupational safety and health standard for nail and hair salons. Sec. 203. NIOSH study on ventilation in hair and nail salons. Sec. 204. Healthy nail salon recognition programs. Sec. 205. Impact of toxic cosmetics on women. Sec. 206. Susan Harwood training grants.  IPesticides and Other Chemical Substances 101.Pesticides (a)Environmental justice considerationsSection 25 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w) is amended by adding at the end the following:
					
						(f)Environmental justice considerations
 (1)Definition of environmental justiceIn this subsection, the term environmental justice means the fair treatment and meaningful involvement of all affected individuals, regardless of race, color, national origin, income, gender, citizenship status, language, or literacy, with respect to the development, implementation, and enforcement of an environmental law, regulation, or policy.
 (2)RequirementNotwithstanding any other provision of law (including regulations), in developing any policy, procedure, or guidance or promulgating any regulation pursuant to this Act, the Administrator shall, to the maximum extent practicable—
 (A)solicit, and take into consideration, comments from— (i)interested Federal and State agencies; and
 (ii)the public; (B)seek to achieve environmental justice; and
 (C)ensure transparency with respect to information regarding the ingredients of pesticides.. (b)Training and labeling requirements (1)In generalSection 30 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–5) is amended—
 (A)in the third sentence— (i)by striking this section and inserting this subsection; and
 (ii)by striking The authority and inserting the following:  (3)Limitation on authority of AdministratorThe authority;
 (B)in the second sentence, by striking Such training and inserting the following:  (2)InclusionsSubject to subsection (b), the training described in paragraph (1); and
 (C)by striking the section designation and heading and all that follows through Each State in the first sentence and inserting the following:  30.Training and labeling requirements (a)Training (1)State requirements for maintenance applicators and service techniciansEach State; and
 (D)by adding at the end the following:  (b)Labeling (1)In generalNotwithstanding any other provision of law (including regulations), the Administrator shall require that each label borne by a pesticide includes a translation of essential safety and environmental information, as determined by the Administrator subject to paragraph (2), into—
 (A)Spanish; and (B)such other appropriate languages as the Administrator may require, on receipt of a recommendation from a unit of State or local government within the boundaries of which the pesticide is sold, transported, or used.
 (2)InclusionsThe information required to be translated under paragraph (1) shall include, as applicable— (A)warnings and precautionary statements;
 (B)information relating to—
 (i)exposure symptoms; (ii)toxicity levels;
 (iii)appropriate first aid measures; (iv)personal protective equipment; and
 (v)restricted entry intervals; (C)general safe handling and usage directions;
 (D)storage and disposal instructions; and (E)other appropriate directions to prevent environmental contamination..
						(2)Conforming amendments
 (A)In generalSection 3(c)(1)(C) of the Federal Insecticide, Fungicide, and Ro­dent­i­cide Act (7 U.S.C. 136a(c)(1)(C)) is amended by inserting (including a translation into Spanish and any other appropriate language of certain information, in accordance with section 30(b)) before the semicolon at the end.
 (B)Unlawful actsSection 12(a)(2) of the Federal Insecticide, Fungicide, and Ro­dent­i­cide Act (7 U.S.C. 136j(a)(2)) is amended—
 (i)in subparagraph (R), by striking or at the end; (ii)in subparagraph (S), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (T)to violate section 30(b).
									.
							102.Inclusion of certain chemicals in Safer Choice program
 (a)In generalNotwithstanding any other provision of law (including regulations), not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall—
 (1)include on the Safer Chemical Ingredients List published under the Safer Choice program of the Environmental Protection Agency Safer Choice alternatives for each chemical substance described in subsection (b) as functionally used in nail salon products, hair salon products, and other cosmetics;
 (2)modify the Safer Choice and Design for the Environment labels under the Safer Choice program, as applicable, in accordance with paragraph (1) for the purpose of supporting healthier nail salons and nail salon products; and
 (3)provide to manufacturers and researchers appropriate incentives to develop safer, affordable nail salon products, including disinfectants.
 (b)Description of chemical substancesThe chemical substances referred to in subsection (a)(1) are each of the following: (1)Toluene.
 (2)Formaldehyde. (3)Triphenyl phosphate.
 (4)Dibutyl phthalate. (5)Methacrylates.
					IIHealth and Safety in the Workplace 
 201.DefinitionsIn this title: (1)CosmeticThe term cosmetic has the meaning given such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (2)Safety data sheetThe term safety data sheet means the safety data sheets required under section 1910.1200 of title 29, Code of Federal Regulations, or a successor regulation.
 (3)SecretaryThe term Secretary means the Secretary of Labor. 202.Occupational safety and health standard for nail and hair salons (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) an occupational safety and health standard to improve ventilation in nail and hair salons.
				(b)Safety data sheets
 (1)StandardThe standard described in subsection (a) shall— (A)require that safety data sheets of any cosmetic used by nail, hair, barber, and other beauty professionals be available on the website of the manufacturer of the cosmetic and ensure that such safety data sheets are easily accessed via the name of the specific product line;
 (B)require that all such safety data sheets available on such websites be translated into languages spoken by a significant number of professionals, including Spanish, Vietnamese, Korean, Chinese, and Nepali; and
 (C)require manufacturers of all cosmetics to create and provide, for use on small secondary containers, small labels with the name of the product and its ingredients as listed on the safety data sheet.
 (2)Quick CardThe Secretary shall translate its Quick Card publication regarding requirements for safety data sheets into Vietnamese, Korean, Chinese, and Nepali.
 203.NIOSH study on ventilation in hair and nail salonsNot later than 1 year after the date of enactment of this Act, the National Institute for Occupational Safety and Health shall conduct research on ventilation in nail and hair salons and report to Congress on each of the following:
 (1)The level of ventilation necessary for health protective ambient air and breathing zone air quality for workers in nail and hair salons.
 (2)Various ventilation methods and technologies to improve air quality in such salons, such as source capture systems, ceiling vents, and hand tools to vacuum dust during artificial nail application.
 (3)Recommendations as to the relative effectiveness and practicality of various ventilation technologies and methods.
 (4)Practical how to information and advice for implementing effective ventilation, such as approximate costs of structural changes or equipment and how to negotiate with a landlord to make such structural changes.
				204.Healthy nail salon recognition programs
 (a)In generalThe Secretary may establish a program for States to apply for grants to—
 (1)develop guidelines and criteria for State healthy nail salon recognition programs; and (2)conduct outreach to local agencies to implement those programs.
 (b)CriteriaThe Secretary may establish minimum protective criteria that a State healthy nail salon recognition program shall meet in order for the State to receive a grant under subsection (a). Such criteria may include—
 (1)prohibiting nail salons from using toluene, dibutyl phthalate, formaldehyde, and methyl ethyl ketone;
 (2)requiring nail salons to use source capture systems of ventilation at all stations when any artificial nail service is provided; and
 (3)requiring nail salons to mandate participation of employers and employees in training on best practices for a less toxic workplace.
					(c)OSHA training materials
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with stakeholders implementing State healthy nail salon recognition programs on such date of enactment, shall develop—
 (A)online training materials for employers and employees of nail salons, the content of which shall be similar to training materials used by such programs on such date of enactment; and
 (B)certificates or window decals containing the Occupational Safety and Health Administration logo, which States receiving a grant under subsection (a) may provide to employers and employees that complete training pertaining to safe ventilation in nail salons as proof of completing such training.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 205.Impact of toxic cosmetics on womenNot later than 2 years after the date of enactment of this Act—
 (1)the Director of the National Institute of Environmental Health Sciences of the National Institutes of Health shall submit a report, to the Director of the Office of Minority Health and Congress, on the long-term negative health effects of endocrine disrupting chemicals, carcinogens, neu­ro­tox­i­cants, and asthmagens in cosmetics on the health of women of color and women in other communities that are highly impacted by such long-term negative health effects; and
 (2)the Director of the Office of Minority Health shall submit a report to Congress, based on the report under paragraph (1), on policy recommendations, including actions that Federal agencies may take, to reduce or eliminate exposure of the women described in such paragraph to endocrine disrupting chemicals, carcinogens, neurotoxicants, and asthmagens in cosmetics.
 206.Susan Harwood training grantsThe Secretary shall, in awarding Susan Harwood training grants under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), assure that hazards facing nail and hair salon workers are included as a targeted topic for training in any announcement for such grants issued after the date of enactment of this Act.